Citation Nr: 0121682	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  94-39 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for postoperative residuals 
of thyroid cancer, to include as secondary to exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to May 
1969. 

This case comes before the Board of Veterans' Appeals (Board) 
by means of rating decisions rendered by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) issued in December 1993 and January 1994.

In July 1995, the veteran appeared at a personal hearing 
before a RO hearing office.  Additionally, he was afforded a 
May 2001 hearing before the undersigned Member of the Board 
sitting in Washington, D.C. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all evidence that is 
relevant to the claim, and obtained a VA medical opinion in 
order to assist him in substantiating his claim for VA 
compensation benefits.

2.  The evidence shows that, while performing his duties as a 
Teletype Maintenance Shift Worker at Wheelus Air Force Base 
(AFB) in Libya, the veteran regularly worked in a building 
with posted radiation signs. 

3.  The veteran was diagnosed with thyroid cancer in 1993.

4.  The evidence does not show that the veteran was exposed 
to ionizing radiation during active service.

5.  The evidence does not show that the veteran's thyroid 
cancer, which was first manifested many years after service, 
is related to an in-service disease or injury, including 
exposure to ionizing radiation.


CONCLUSION OF LAW

Thyroid cancer was not incurred in or aggravated by active 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5100-5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309, 3.311 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100-5107 (West. Supp. 2001) on the veteran's claims.  
McQueen v. Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 
2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete. 

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C. § 5103A.  As the veteran has not 
referenced, nor does the evidence show, the existence of any 
additional pertinent medical evidence that is not presently 
associated with the claims folder, VA's duty to assist the 
claimant in this regard is satisfied.  Id. 

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  Id.  The veteran was informed of the 
information necessary to substantiate his claims by means of 
various Rating Actions, and Statements of the Case issued 
during the appeal.  Accordingly, the Board finds that the 
duty to inform the veteran of required evidence to 
substantiate his claim has been satisfied. Id.  At § 5103(a).  

Additionally, as set forth in the VCAA, the duty to assist 
requires that VA furnish a medical examination or opinion 
when such is necessary to make a decision on the claim.  In 
the present case, the veteran has submitted private medical 
evidence indicating that he presently has residuals of 
thyroid cancer alleged due to a reported history of inservice 
exposure to radiation.  In addition, VA has obtained a 
medical opinion addressing the issue presented.  Accordingly, 
the Board finds that the duty to provide a medical opinion 
has been satisfied. 

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review. 

I.  Evidentiary Background

Service personnel records show that the veteran was stationed 
at Wheelus Air Force Base (AFB) from October 1966 to April 
1968.  During this time, his duty title was Teletype 
Maintenance Shift Worker.

The evidence shows that the veteran underwent definitive 
external radiation treatment for squamous cell carcinoma of 
his left tonsil in January and February 1992.  

Private medical evidence shows that the veteran developed 
metastatic papillary adenocarcinoma of his thyroid and neck 
requiring a thyroidectomy and neck dissection in 1993.  
Subsequently, he underwent radiation treatment to ablate any 
remaining thyroid tissue.   

In August 1993, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, wherein he indicated that he 
was stationed at Wheelus AFB, Tripoli, Libya, from the fall 
of 1966 to the spring of 1968.  According to the veteran, he 
possessed "Top Secret Crypto Clearance."  He stated that 
his duties required him to traverse the base as needed with 
no areas being off limits.  He also stated that he was 
"aware that radiation materials were present."  

A January 1994 private medical report from Dr. Richard H. 
Galloway, a Certified Rehabilitation Counselor, indicates 
that the veteran was having problems both psychologically and 
physically subsequent to his treatment for tonsil and thyroid 
cancer.  

In February 1994, the Department of the Air Force furnished a 
report indicating a review of the U.S. Air Force (USAF) 
Master Radiation Exposure Registry for dosimetry data 
revealed no external or internal radiation (bioassay) 
exposure data for the veteran.  

In June 1994, the veteran submitted a statement wherein he 
alleged that he performed maintenance on communication 
equipment in a building where nuclear devices were stored.  
According to the veteran, while personnel assigned to this 
area were issued badges to ascertain exposure to radiation, 
he was not assigned a badge as he was not officially assigned 
to this area.  

In a July 1995 letter, Dr. J. H. Bosley, a private physician, 
indicated that he was "very suspicious that [the veteran's] 
exposure to various chemical and radiation while stationed in 
a high-security area such as Wheelus AFB may well be the 
origin of his health troubles."   

The veteran was afforded a hearing before a RO hearing 
officer in July 1995.  He testified that once a week he 
performed maintenance in the "depot which [had] nuclear 
materials."  While those assigned to this area wore 
protective gear and badges to assess radiation exposure, the 
veteran indicated that was never issued one as he was not 
permanently assigned to the area.  The veteran stated that 
signs were posted warning of radiation.  He expressed a 
belief that thermonuclear bombs were being stored at the 
depot.  Due to the classified nature of this area, security 
was tight and the veteran had to be escorted and accompanied 
while maintaining the equipment.  

In January 1996 an opinion was obtained from Dr. Norman S. 
Gilbert, a VA internist.  Dr. Gilbert found that a review of 
the veteran's service medical records did not substantiate 
radiation exposure in 1966-67.  Further, Dr. Gilbert found 
that there was no etiological relationship between the 
carcinoma of the thyroid diagnosed in 1993 and an alleged 
radiation exposure in 1966-67.

An April 1997 statement from Dr. Marianne Barnhill, a private 
hematologist/oncologist, indicates that the veteran was 
preparing to undergo a repeat I-131 whole body scan for tumor 
surveillance.  

A January 1998 memorandum from the USAF indicates that a 
review of the USAF Master Radiation Exposure Registry 
revealed no external or internal radiation (bioassay) 
exposure data for the veteran.  It was noted that this 
registry contains information from 1948 to the present.  

In an August 1998 statement, a fellow serviceman recalled 
that the veteran had worked in a cinder block building with 
black and orange radiation emblems.  As the veteran was the 
"one of the best at trouble shooting," he seemed to always 
get the assignment to go into this building and make repairs 
or perform preventive maintenance.  Additionally, this 
serviceman remembered the veteran expressing concern to a 
supervisor about going into the building without protective 
gear and being told that he would not be in the building long 
enough for anything to hurt him.  Included with this 
statement were pictures allegedly taken in Libya. 

In a September 1998 statement, Dr. Bosley opined that the 
veteran's "cancers of the tonsil and thyroid gland probably 
did arise as a sequela of radiation exposure, while on duty 
in the Air Force, stationed at Wheelus AFB in Libya."  It 
was noted that thyroid cancers have no association with 
personal habits such as alcohol or tobacco use.  Dr. Bosley 
indicated the veteran described a history of repeatedly 
entering an area within the "maintenance depot" without 
protective gear and without being issued a dosimetry 
monitoring badge.  The veteran also reported warning signs in 
the area and was allegedly assured by his commanding officer 
that he would not received enough radiation to cause harm to 
himself.  Dr. Bosley noted that the veteran was "uncertain 
how this radiation was being generated."  However, based on 
his own research, Dr. Bosley noted that Wheelus was "highly 
unlikely to have nuclear weapons."  According to Dr. Bosley, 
"it is likely, however, that the technical people were using 
heavy-duty X[-]ray equipment to check critical parts of high-
performance aircraft from stress and micro-fractures."  

In a March 2000 statement, Dr. Bosley, reiterated that the 
veteran's "history is of repeated exposure to radiation in a 
maintenance depot facility."  The veteran had undergone a 
resection of squamous cell carcinoma of the right lateral 
tongue.  Dr. Bosley "strongly suspect[ed] that [the 
veteran's] story of radiation exposure while at Wheelus AFB 
is entirely true."  

The veteran also submitted a September 1998 statement from 
Dr. Stutes, a private dentist.  Dr. Stutes stated that the 
veteran had been treated for dental related problems 
associated with his neck cancer.  Dr. Stutes opined that 
"given [the veteran's] history, the most likely exposure 
probably occurred while he was working at Wheelus A.F.B. in 
Tripoli, Libia [sic]."  

In May 2001, the veteran testified at a hearing before the 
undersigned Member of the Board sitting in Washington, D.C.  
The veteran testified that Wheelus A.F.B. included a training 
facility for fighter pilots.  While stationed there, he 
worked servicing teletype machines.  When asked about the 
depot maintenance building, the veteran indicated that he did 
not know what it was used for.  He described the building as 
a white sand block building with a radiation warning sign on 
the left corner by the front door.  The building had maybe 
one or two windows.  He reported that he had to have top 
secret clearance to enter the building.  He noted that a wire 
with wool blankets draped over it hung across the room in 
which the crypto machine that he was assigned to maintain.  
He did not know what was on the other side of the blanket and 
was always supervised when in this room.  He also stated that 
there was an area of the building that he had never visited.  
He reported that those who worked in this building wore lead 
aprons and radiation badges.  Following service, the veteran 
worked as a farmer, mud engineer, and burglar bar salesman.  
At one time, prior to his diagnosis of thyroid cancer, he 
owned a construction business.  The veteran reported that, 
prior to service, he had never had a dental x-ray.  

In May 2001, the veteran submitted a statement from Dr. Bash, 
a private neuro-radiologist.  Dr. Bash noted that he had 
reviewed a copy of the veteran's claims folder for the 
purpose of rendering a medical opinion between the veteran's 
alleged inservice exposure to ionizing radiation and his 
thyroid cancer.  Based on his review of the evidence, Dr. 
Bash opined that the veteran, "while on active military 
duty, worked in a building that posed a high risk of 
radiation exposure."  Dr. Bash noted disagreement with Dr. 
Gilbert's opinion as there is "a clear and direct 
literature-documented relationship between radiation exposure 
and thyroid cancer."  Dr. Bash based his opinion that the 
veteran's thyroid cancer was likely caused by inservice 
exposure to radiation based on the following reasons:

1.  The veteran's relatively young age at 
time of exposure (20-23 years old);
2.  The fact that papillary thyroid 
carcinoma is slow growing and may appear 
many years or decades after exposure;
3.  The fact that the veteran worked in a 
building at Wheelus AFB with known 
radiation exposure from October 1966 to 
January 1968 and then was diagnosed with 
papillary thyroid cancer in May 1993, a 
latent interval of some 25 to 27 years;
4.  The fact that the type of low-dosage 
radiation the patient was exposed to 
while at Wheelus is consistent with the 
amounts known to cause papillary 
carcinoma; and 

5.  Medical literature supports an 
association between radiation exposure 
and thyroid cancer.

Dr. Bash noted that while the veteran's post-service medical 
history was significant for radiation treatment for tonsil 
cancer approximately 16 months prior to being diagnosed with 
thyroid cancer, it is medically unlikely for this radiation 
treatment to have caused thyroid cancer.  

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

If a veteran served 90 days or more during a period of war 
and cancer becomes manifest to a degree of 10 percent or more 
within one year from separation from service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection for a disease that is claimed to be due to 
radiation exposure during service can be established by three 
different methods.  First, by submitting evidence that the 
disease is one of the 15 types of cancer that are 
presumptively service connected in accordance with 38 
U.S.C.A. § 1112(c); second, by submitting evidence that the 
disease is one of the radiogenic diseases listed in 38 C.F.R. 
§ 3.311(b) that are service connected if sufficient radiation 
exposure is shown; and third, by direct service connection.  
See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd 120 F.3d 
1239 (Fed. Cir. 1997).

Certain diseases, including cancer of the thyroid, shall be 
service connected if they become manifest at any time in a 
radiation-exposed veteran, unless the evidence indicates that 
the disease is due to an intercurrent injury or disease.  The 
term radiation-exposed veteran is defined as a veteran who 
while on active duty participated in a radiation-risk 
activity.  Radiation risk activity means onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Nagasaki or Hiroshima, Japan, by 
U.S. forces from August 1945 to July 1946; and internment as 
a prisoner of war in Japan during World War II which resulted 
in the opportunity for exposure comparable to that of U.S. 
forces at Nagasaki or Hiroshima.  38 U.S.C.A. § 1112(c); 38 
C.F.R. §§ 3.307, 3.309(d).

The term "occupation of Hiroshima or Nagasaki, Japan, by 
United States forces" means official military duties within 
10 miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions such as occupation of territory, control 
of the population, stabilization of the government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure, or deactivation and conversion of war 
plants or materials.  38 C.F.R. § 3.309(d)(3).

If a veteran who does not meet the definition of a radiation-
exposed veteran develops a radiogenic disease, including 
thyroid cancer, following his separation from service, and 
the veteran contends that the disease resulted from exposure 
to ionizing radiation during service, an assessment will be 
made as to the size and nature of the radiation dose.  If 
military records do not establish presence at or absence from 
a site at which exposure to radiation is claimed to have 
occurred, the veteran's presence at the site will be 
conceded.  If it is determined that the veteran was exposed 
to ionizing radiation as a result of the occupation of 
Hiroshima or Nagasaki and he subsequently develops a 
radiogenic disease within the applicable presumptive period, 
the case will be submitted to the Under Secretary for 
Benefits for a determination on whether the radiogenic 
disease resulted from exposure to ionizing radiation in 
service.  38 C.F.R. § 3.311.  The Under Secretary for 
Benefits is to consider the claim with reference to specified 
factors and may request an advisory medical opinion from the 
Under Secretary for Health.  If, after consideration, the 
Under Secretary for Benefits determines that there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the Under Secretary shall 
so inform the RO in writing, setting forth the rationale for 
this conclusion.  38 C.F.R. § 3.311(c)(1).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The medical evidence shows that the diagnosis of carcinoma of 
the thyroid was rendered in May 1993.  The Board finds, 
therefore, that the medical evidence establishes a current 
diagnosis of disability.

As an initial matter the Board finds that the medical 
evidence does not show that carcinoma of the thyroid had its 
onset during service or the one-year presumptive period 
following separation from service, and the veteran does not 
claim otherwise. He contends that the thyroid cancer was 
caused by exposure to radiation during active service.

The evidence does not show that the veteran was a radiation-
exposed veteran as defined under pertinent VA regulations as 
the evidence does not show that he, while on active duty, 
participated in a radiation-risk activity.  See 38 C.F.R. 
§§ 3.309, 3.311.  The evidence does not show, nor does the 
veteran claim, that he had onsite participation in a test 
involving the atmospheric detonation of a nuclear device; 
participated in the occupation of Nagasaki or Hiroshima, 
Japan, by U.S. forces from August 1945 to July 1946; or was a 
prisoner of war in Japan during World War II which resulted 
in the opportunity for exposure comparable to that of U.S. 
forces at Nagasaki or Hiroshima.  See 38 U.S.C.A. § 1112(c); 
38 C.F.R. §§ 3.307, 3.309(d).  Accordingly, he does not meet 
the definition of a "radiation-exposed veteran" in 
accordance with 38 C.F.R. § 3.309(d).  See McGuire v. West, 
11 Vet. App. 274 (1998).  The Board finds, therefore, that he 
is not entitled to the presumption of service connection for 
cancer of the thyroid based on radiation exposure.  38 C.F.R. 
§ 3.309(d).

Although the veteran does not meet the definition of a 
"radiation-exposed veteran," the analysis does not end 
there.  Because he has a radiogenic disease as shown in 38 
C.F.R. § 3.311, service connection may be found if VA finds 
that it is at least as likely as not that any radiation to 
which he may have been exposed in service caused him to 
develop thyroid cancer in 1993.  

The veteran alleges that, while serving at Wheelus AFB, he 
regularly worked in building with signs indicating the 
presence of radiation.  In support of this claim, he 
submitted a statement from a fellow serviceman indicating 
that the veteran worked in an area with posted radiation 
warning signs.  The Board finds that this information is 
credible to the extent that it shows that the veteran entered 
into a building with posted radiation warning signs.  

While the veteran worked in a building that was noted to have 
radiation warning signs, the evidence does not show that he 
was exposed to ionizing radiation during service.  When asked 
at his July 1995 RO hearing how he knew that he was exposed 
to radiation, he indicated that he based his allegation on 
the fact that the area was classified and those people 
assigned to the area wore badges to assess radiation 
exposure.  When he inquired about what these personnel did at 
this building, he was told that the place was classified and 
they could not tell him.  Similarly, at his May 2001 Board 
hearing, the veteran testified that he did not know what this 
building was used for.

While the veteran may honestly believe that he was exposed to 
ionizing radiation during active service, service medical and 
personnel records do not show that he was exposed to such 
radiation.  On the contrary, the RO obtained information from 
the Air Force indicating that a review of the Master 
Radiation Exposure Registry revealed no external or internal 
radiation exposure data on the veteran.  As the veteran is 
unable to identify any specific exposure to ionizing 
radiation and the available service records do not indicate 
any exposure to external or internal radiation, the Board 
finds, as a matter of fact, that the evidence does not show 
that the veteran was exposed to ionizing radiation during 
active service.  Therefore, as the evidence does not show 
sufficient exposure to ionizing radiation, service connection 
under 38 C.F.R. § 3.311 is not warranted. 

As stated previously, service connection may also be 
established on a direct basis under 38 C.F.R. § 3.309.  The 
Board notes that, in January 1996, a VA physician reviewed 
the veteran's medical records and found, because there was no 
substantiation of radiation exposure during active service, 
there was no etiological relationship between the veteran's 
thyroid cancer and alleged inservice radiation exposure.  

In support of his claim, the veteran has submitted several 
opinions from private medical providers linking his present 
residuals of thyroid cancer to inservice radiation exposure 
while serving in Libya.  However, these doctors relied 
extensively on the veteran's reported history of inservice 
radiation exposure.  In particular, the Board notes the May 
2001 opinion, in which Dr. Bash bases his opinion on the 
assumption that the veteran worked in a building with "known 
radiation exposure."  However, as indicated above, 
information concerning inservice radiation exposure received 
from the Air Force as well as the veteran's service records 
do not indicate any external or internal radiation exposure.  
The Board notes that it is not required to accept doctors' 
opinions that are based upon the veteran's recitation of 
medical history. Godfrey v. Brown, 8 Vet. App. 113 (1995), 
see also, Owens v. Brown, 7 Vet. App. 429 (1995).  The 
opinions by Drs. Bosley, Stutes, and Bash rely solely on the 
veteran's recited history of radiation exposure and do not 
show consideration of the evidence showing a lack of 
radiation exposure in the Air Force Master Radiation Exposure 
Registry.  Therefore, the Board finds that the January 1996 
VA opinion is more probative to the issue presented as it is 
consistent with the evidence of lack of inservice exposure to 
ionizing radiation.  In assessing the probative value of Dr. 
Gilbert's statement, the Board notes that Dr. Bash noted 
disagreement with Dr. Gilbert's opinion as there is "a clear 
and direct literature-documented relationship between 
radiation exposure and thyroid cancer."  However, the Board 
notes that Dr. Gilbert does not state that there is no 
relationship between radiation and thyroid cancer.  Rather, 
Dr. Gilbert, based on a lack of substantiated radiation 
exposure, opined that there was no etiological relationship 
between the veteran's thyroid cancer and his alleged 
radiation exposure.  Accordingly, service connection on a 
direct basis is not warranted.  38 C.F.R. § 3.309.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, considering all of the evidence in 
this case, including the various medical statements and 
reports and the veteran's hearing testimony, the Board finds 
that the preponderance of the evidence is against his claim 
and that, therefore, the provisions of § 5107(b) are not 
applicable.

Therefore, the Board concludes that the evidence does not 
establish that the veteran's thyroid cancer resulted directly 
from exposure to ionizing radiation during service, nor may 
such a relationship be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 3.311.



ORDER

Service connection for postoperative residuals of thyroid 
cancer, to include as secondary to exposure to ionizing 
radiation, is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

